DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments, filed 08/03/2022, have obviated the rejection of claims 1-15 under 35 U.S.C. 112(b) and 35 U.S.C. 103 and the objection of the specification set forth in the Final Rejection of 06/03/2022. The specification has been amended to overcome the objection of the use of the term “Bluetooth”. Claim 1 has been amended to recite “an evaluated dynamic behavior”, which overcomes the rejection under 35 U.S.C. 112(b). Independent claim 1 has been further amended to include limitations from claim 3, which has now been cancelled. In the Final Rejection of 06/03/2022, claim 3 was indicated as allowable. No prior art was found teaching individually, or suggesting all of the features of the applicant’s invention, specifically “wherein evaluating the received sensor data from each sensor to define the personalized parameter model further comprises: (i) dividing the values of at least some of the parameters observed with said sensors over the defined period of time into a plurality of sub-ranges; (ii) generating a distribution of the values of the at least some of the parameters observed with said sensors over the defined period of time across the plurality of sub-ranges; and (iii) including said distribution in the personalized parameter model” as recited in independent claim 1 in combination with the recited steps and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                 
                                                                                                                                                       
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792